Exhibit 10.20

 

[g301961kgi001.jpg]

 

December 9, 2011

 

Peter Brandt

 

Re: Offer of Employment

 

Dear Peter

 

On behalf of Epocrates, Inc. (“Epocrates” or the “Company”), I am pleased to
offer you the full-time position of Interim President and Chief Executive
Officer. The terms and conditions of your new position and employment
relationship with the Company are as set forth below:

 

1.             Position and Work Schedule.

 

a.             You will continue to serve as the Interim President and Chief
Executive Officer for the Company. You will report directly to the Company’s
Board of Directors (the “Board”) and work out of the Company’s Ewing, New Jersey
office. This is a full-time position.

 

b.             You agree to the best of your ability and experience that you
will at all times conscientiously perform all of the duties and obligations
required of you to the satisfaction of the Company. During the term of your
employment, you further agree that you will devote your full business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, or engage in self-employment, whether or not for
compensation, without the prior written consent of the Company, and you will not
directly or indirectly engage or participate in any business that is competitive
in any manner with the business of the Company. Nothing in this letter agreement
will prevent you from accepting speaking or presentation engagements in exchange
for honoraria or from serving on boards of charitable organizations, or from
owning no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange.

 

c.             Of course, the Company may change your position, duties,
reporting relationship and office location from time to time in its discretion.

 

2.             Start Date. You commenced this new position with the Company on
November 16, 2011 (the “Start Date”).

 

3.             Proof of Right to Work. For purposes of federal immigration law,
you will be required to provide to the Company documentary proof of your
identity and eligibility for employment in the United States. This offer of
employment is contingent upon such satisfactory proof.

 

4.             Compensation.

 

Base Salary. Your initial base salary will be payable in semi monthly
installments of $12,708.50 pursuant to the Company’s regular payroll policy.
Your base salary may be reviewed as part of the Company’s normal salary review
process. Any changes to your base salary are at the Company’s sole discretion.

 

5.             Stock Option and Restricted Stock Unit. In connection with the
commencement of your employment, the Board granted you an option to purchase
150,000 shares of the Company’s Common Stock (the “Option”) and a restricted
stock unit award covering 20,595 shares of the Company’s Common Stock (the
“RSU”), each under the Company’s 2010 Equity Incentive Plan (the “Plan”). The
Option has an exercise price of $8.74 per share, equal to the fair market value
on the date of the grant as determined by the Board.

 

--------------------------------------------------------------------------------


 

The Option and the RSU will be governed by the terms of the Plan and your
individual Stock Option Agreement and Restricted Stock Unit Award Agreement with
the Company, and shall vest monthly over a period of six-months for so long as
you are serving as the Company’s Interim President and Chief Executive Officer.
The vested shares subject to the Option will remain exercisable for so long as
you are providing continued service with the Company and for three months
thereafter, pursuant to the terms of the Plan. The Option will be an incentive
stock option to the maximum extent allowed by the tax code. For so long as you
are serving as the Company’s Interim President and Chief Executive Officer, you
will not be entitled to receive the annual stock option granted to non-employee
members of the Board.

 

6.             Benefits. Subject to the terms, conditions and limitations of the
benefit plans, you will be eligible to participate in the Company’s standard
employee benefits currently consisting of short/long term disability, medical,
dental, and vision insurance benefits. Eligibility for participation in these
group benefits will become effective the first of the month following your Start
Date. Employees do not accrue vacation, sick leave, or other paid time off, and
there is no set guideline on how much time off employees will be permitted to
take. Instead, under the terms of the Company’s paid time off policy for regular
employees, you will be permitted to take a reasonable amount of time off with
pay, as permitted by your duties and responsibilities, and as approved in
advance by your manager. Further details about benefits are available for your
review. Epocrates may modify compensation and benefits from time to time at its
discretion.

 

7.             Employee 401(k) Plan. You will be eligible to participate in
Epocrates’ 401(K) plan beginning on the first of the month following your Start
Date. Employees who choose to participate will have pre-tax dollars deposited
into their 401(K) account and the money will be directed to specified investment
options. Epocrates does not match funds or make contributions.

 

8.             Confidential Information and Invention Assignment Agreement. Your
acceptance of this offer and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company’s Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”), a copy of which is enclosed for your review and
execution, prior to or on your Start Date. You are also required to abide by the
Confidentiality Agreement as a condition of your employment. In your work for
the Company, you will be expected not to use or disclose any confidential
information, including trade secrets or any information protected by privilege,
of any former employer, client, or other person to whom you have an obligation
of confidentiality. Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company. You agree that you will not bring onto Company premises, or load onto
the Company’s systems, any unpublished documents, information or property
belonging to any former employer or other person to whom you have an obligation
of confidentiality. You hereby represent that you have disclosed to the Company
any contract you have signed that may restrict your activities on behalf of the
Company and further represent and warrant that your employment by the Company
does not and will not breach any agreement you have with any former employer or
client, including any Noncompete agreement or any agreement to keep in
confidence or refrain from using information acquired by you prior to your
employment by Company.

 

9.             Company Policies. As a condition of your employment, you will be
expected to abide by the Company’s policies and procedures, and acknowledge in
writing that you have read and will comply with the Company’s Employee Handbook.

 

10.           At-Will Employment. Your employment with the Company will be on an
“at will” basis, meaning that either you or the Company may terminate your
employment at any time, with or without cause, and with or without advance
notice. Your employment at-will status can only be modified in a written
agreement signed by you and by a duly authorized officer of the Company.

 

--------------------------------------------------------------------------------


 

11.           Change of Control Acceleration. In the event that: (A) the Company
consummates a change of control transaction, whereby fifty percent (50%) or more
of the voting stock of the Company changes ownership pursuant to such
transaction (a “Change of Control”); and (B) within twelve (12) months after the
consummation of a Change of Control, your employment with the Company is (a)
either terminated by the Company or successor entity without Cause (as defined
below) and other than due to your death or disability, or terminated by you for
Good Reason (as defined below), and (b) such termination constitutes a
Separation from Service; and (C) if, on or within thirty (30) days after the
termination date, you sign, date, and deliver to the Company the a general
release of all known and unknown claims in the form provided to you by the
Company (the “Release”) and you do not subsequently revoke the Release; then you
will receive the following as your sole severance benefits: any unvested shares
subject to the Option and the RSU as of the employment termination date will
become vested, effective as of the employment termination date.

 

For purposes of this letter agreement, “Cause” means any of the following
conduct by you: (i) embezzlement, misappropriation of corporate funds, or other
material acts of dishonesty; (ii) the conviction, plea of guilty, or nolo
contendere to any felony (not involving the operation of a motor vehicle), or of
any misdemeanor involving moral turpitude; (iii) engagement in any activity that
you know or should know could materially harm the business or reputation of the
Company, provided that this subsection (iii) shall not apply to any activity
done in a good faith belief by you that the action taken or omission was in the
best interest of the Company; (iv) material violation of any statutory,
contractual, or common law duty or obligation owed by you to the Company,
including, without limitation, the duty of loyalty which causes demonstrable
injury to the Company; (v) material breach of the Confidentiality Agreement; or
(vi) repeated failure, in the reasonable judgment of the Company, to
substantially perform your assigned duties or responsibilities after written
notice from the Company describing the failure(s) in reasonable detail and your
failure to cure such failure(s) within thirty (30) days of receiving such
written notice, provided that written notice only must be provided if the
failure(s) are capable of cure.

 

For purposes of this letter agreement, “Good Reason” shall mean one or more of
the following conditions that arose upon or following the consummation of the
Change of Control without your written consent: (i) a relocation of your
assigned office which results in an increase in your one-way commuting distance
by more than thirty-five (35) miles; (ii) a material decrease in your base
salary (except for salary decreases generally applicable to the Company’s other
executive employees); or (iii) a material reduction in the scope of your duties
or responsibilities from your duties and responsibilities in effect immediately
prior to the Change of Control. Notwithstanding the foregoing, you shall not be
deemed to have terminated your employment for “Good Reason” unless (i) such
termination occurs within ninety (90) days following the initial existence of
one or more of the conditions that constitute Good Reason (as defined herein),
(ii) you provide written notice to the Company (or any successor entity) of the
existence of the Good Reason condition within thirty (30) days following the
initial existence of the condition, and (iii) the Company (or its successor
entity) fails to cure such condition within a period of thirty (30) days
following such written notice.

 

12.           Parachute Payments. In the event that the benefits provided for in
this letter agreement or otherwise payable to you (“Payment”) would constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and, but for this sentence, would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (i) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (ii) the
largest portion, up to and including the total, of the Payment, whichever of the
foregoing amounts, after taking into account all applicable federal, state and
local employment taxes, income taxes and the Excise Tax (all computed at the
highest applicable marginal rate), results in the receipt by you, on an
after-tax basis, of the greater amount of the Payment, notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. Unless the
Company and you otherwise agree in writing, the determination of your Excise Tax
liability shall be made in writing by the accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
Change of Control (the “Accountants”). If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change of

 

--------------------------------------------------------------------------------


 

Control, the Company shall appoint a nationally recognized accounting firm to
make the determinations required hereunder. For purposes of making the
calculations required by this Section 12, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. Any good faith determinations of the Accountants made
hereunder shall be final, binding, and conclusive upon the Company and you. The
Company and you shall furnish to the Accountants such information and documents
as the Accountants may reasonably request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 12. To
the extent that any elimination in or reduction of payments or benefits is made
under this Section 12, the order in which payments and benefits shall be reduced
shall be made by the Accountants in a manner that shall provide you with the
greatest economic benefit, but if more than one manner of reduction of payments
and benefits necessary to arrive at the Reduced Amount yields the greatest
economic benefit to you, then the payments and benefits shall be reduced pro
rata.

 

13.           Deferred Compensation. Severance payments made pursuant to
Section 11, to the extent of payments made from the date of your termination
through March 15 of the calendar year following your termination, are intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and thus payable pursuant to the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations. To the
extent such payments are made following said March 15, they are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations made upon an involuntary termination from service and
payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to
the maximum extent permitted by such provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Code, including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that payment be delayed until six
(6) months after separation from service if you are a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of such
separation from service. Notwithstanding anything to the contrary set forth
herein, if any payments and benefits provided under this Agreement constitute
“deferred compensation” within the meaning of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”) (i) such payments and benefits shall not commence
in connection with your termination of employment unless and until you also have
incurred a Separation from Service, unless the Company reasonably determines
that such amounts may be provided to you without causing you to incur the
adverse personal tax consequences under Section 409A, and (ii) the Release
required by Sections 11 and 12 above shall be considered effective only as of
the latest permitted effective date for such Release if such Release could
become effective in the calendar year following the calendar year in which your
employment termination occurs.

 

14.           Complete Agreement. This letter, together with your
Confidentiality Agreement, your Option Agreement and your Restricted Stock Unit
Award Agreement, forms the complete and exclusive statement of your employment
agreement with the Company. The terms in this letter supersede any other
agreements or promises made to you by anyone, whether oral or written. Other
than those changes expressly reserved to the Company’s discretion in this
letter, this letter agreement cannot be changed except in a written agreement
signed by you and a duly authorized officer of the Company.

 

This offer and your employment are subject to a satisfactory background check,
and you agree to cooperate fully with the Company in completing any requested
authorizations for the background check.

 

--------------------------------------------------------------------------------


 

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.

 

 

Very truly yours,

 

 

Epocrates, Inc.

 

 

 

 

 

 

 

 

/s/ Matt Kaminer

 

 

Matthew Kaminer

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

 

UNDERSTOOD, ACCEPTED AND AGREED:

 

 

Peter Brandt

 

 

 

 

 

 

 

 

/s/ Peter Brandt

 

 

Signature

 

 

 

 

 

12/12/11

 

 

Date

 

 

 

 

 

 

 

 

Start Date

 

 

 

Enclosure:             Confidentiality Agreement

 

--------------------------------------------------------------------------------

 